EXHIBIT 10(v)

 

FIRST AMENDMENT

TO THE

HANDLEMAN COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(United States)

 

WHEREAS, Handleman Company (the “Company”) has established and maintains the
Handleman Company Supplemental Executive Retirement Plan (the “SERP”) for the
benefit of selected key executives; and

 

WHEREAS, pursuant to Section 5.1 of the SERP, the Company has reserved the right
to amend the SERP at any time; and

 

WHEREAS, the Company is desirous of amending the SERP to insure that benefits
are not lost as a result of a participant’s participation in certain other
deferred compensation programs offered by the Company.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, Section 3.2 of the SERP is
hereby amended, effective January 1, 1999, to read as follows:

 

“3.2 Amount. Subject to Section 3.4 hereof, the SERP Retirement Benefit for an
Executive, as of any date, shall be an annual amount equal to the product of the
Executive’s total years of Credited Service as of such date, not in excess of
thirty (30) years, multiplied by one and one-quarter percent (1.25%) (or such
higher percentage as may be designated by the Board as applicable to the
Executive, but not to exceed one and one-half percent (1.5%)) of the Executive’s
Final Average Compensation, minus his/her Accrued Benefit determined as of such
date under the Pension Plan, payable at age sixty-five (65) in the form of a
single life annuity. For purposes of determining the amount of the SERP
retirement benefit under this Section 3.2, the Executive’s Final Average
Compensation shall include any amounts deferred under the Handleman Company
Deferred Compensation Plan in any year included in the period for which his/her
Final Average Compensation is determined.”

 

IN WITNESS WHEREOF, the Company hereby adopts this First Amendment to the SERP,
effective January 1, 1999, this 3rd day of February, 1999.

 

HANDLEMAN COMPANY

By:  

/s/ Leonard A. Brams

Its:

 

Senior Vice President/Finance CFO and Secretary

 